 1 ANDREW T. KOENIG, State Bar No. 158431
   Attorney at Law
 2 93 S. Chestnut Street, Suite 208
   Ventura, California 93001
 3 Telephone: (805) 653-7937
   Facsimile: (805) 653-7225
 4 E-Mail: andrewtkoenig@hotmail.com
 5   Attorney for Plaintiff Kevin Lappi
 6
 7
 8                        UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
 9                              WESTERN DIVISION
10   KEVIN LAPPI,                           ) CASE NO. CV 18-07289-JSL(SS)
                                            )
11                                          )
           Plaintiff,                       ) ORDER
12                                          ) AWARDING ATTORNEY’S
               v.                           ) FEES AND COSTS PURSUANT
13                                          ) TO THE EQUAL ACCESS TO
                                            ) JUSTICE ACT, 28 U.S.C.
14 NANCY A. BERRYHILL,                      ) § 2412(d), AND COURT COSTS
   ACTING COMMISSIONER OF                   ) PURSUANT TO
15 SOCIAL SECURITY,                         ) 28 U.S.C. § 1920
                                            )
16        Defendant.                        )
                                            )
17
18       Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
19   IT IS ORDERED that Plaintiff is awarded attorney fees under the Equal Access to
20   Justice Act in the amount of THREE-THOUSAND FOUR-HUNDRED
21   DOLLARS and NO CENTS ($3,400.00), as authorized by 28 U.S.C. § 2412(d),
22   and Court costs in the amount of FOUR-HUNDRED DOLLARS and NO CENTS,
23   pursuant to 28 U.S.C. § 1920, subject to the terms of the Stipulation.
24
25   Dated: 4/4/19
26                                     /s/ Suzanne H. Segal
27                             UNITED STATES MAGISTRATE JUDGE
28

                                               1
